      Case 19-34574-KRH             Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                          Desc Main
                                           Document    Page 1 of 177



                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                           RICHMOND DIVISION

            In re:
                                                                     Case No.: 19-34574-KRH
            LeClairRyan PLLC,
                                                                     Chapter 7
                             Debtor.1


            COVER SHEET FOR THIRD INTERIM APPLICATION OF FOLEY & LARDNER
              LLP AS SPECIAL COUNSEL TO THE TRUSTEE, FOR ALLOWANCE OF
               COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED


         General Information

         Name of applicant:                                                                    Foley & Lardner LLP

         Authorized to provide professional
         services to:                                                        Lynn L. Tavenner, Chapter 7 Trustee

         Date of bankruptcy filing:                                                                September 3, 2019

                                                                                                   February 10, 2020
         Date of retention order:                                                    retroactive to January 30, 2020

         Third Interim Period

         Period for which compensation and
         reimbursement sought:                                               August 1, 2020 – November 30, 2020

         Type of fee statement or application:                                                    Interim Application

         Total hours billed:                                                                                       206.6



        1
            The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
            the last four digits of the Debtor’s federal tax identification number are 2451.

        Erika L. Morabito (VA Bar No. 44369)
        FOLEY & LARDNER LLP
        3000 K Street, N.W., Suite 600
        Washington, D.C. 20007-5109
        Telephone: (202) 672-5300

        Special Counsel to the Chapter 7 Trustee


4848-6236-4625
      Case 19-34574-KRH              Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                            Desc Main
                                            Document    Page 2 of 177




         Total hourly fees requested:                                                                        $163,266.152

         Blended hourly rate (all timekeepers):                                                                    $780.95

         Total contingent fees requested:                                                                      $75,254.79

         Total expenses requested:                                                                             $30,528.21

         Historical Information

         Fees approved to date by interim order:                             $704,435.80 (Interim Investigative and
                                                                                              Administrative Fees)
                                                                                     $51,745.83 (Contingent Fees)

         Expenses approved to date by interim
         order:                                                                                                $36,443.77

         Allowed fees paid to date:                                                                           $462,262.03

         Allowed expenses paid to date:                                                                        $29,742.54




        2
          This amount represents a ten (10) percent discount of Foley’s standard hourly rates, as stated in the Retention
        Application (defined below) and per entry of the Retention Order (defined below). As a courtesy to the Estate (defined
        below), Foley has agreed to reduce its fees during this period by the total amount of $80,998.55, which reduction
        pertains to fees earned in connection with Foley’s investigative and contingency matters as well as other matters not
        covered by this Application (defined below).

                                                                  2
4848-6236-4625
      Case 19-34574-KRH             Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                          Desc Main
                                           Document    Page 3 of 177



                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                           RICHMOND DIVISION

            In re:
                                                                     Case No.: 19-34574-KRH
            LeClairRyan PLLC,
                                                                     Chapter 7
                             Debtor.1


                  THIRD INTERIM APPLICATION OF FOLEY & LARDNER LLP AS
                   SPECIAL COUNSEL TO THE TRUSTEE, FOR ALLOWANCE OF
                 COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED

                 Foley & Lardner LLP (“Foley”), special counsel to Lynn L. Tavenner, and not individually

        but solely in her capacity as the Chapter 7 trustee (in such capacity, the “Chapter 7 Trustee”

        and/or the “Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan PLLC

        (“LeClairRyan” and/or the “Debtor”), in the above-referenced Chapter 7 case (the “Case”),

        respectfully represents:

                                                           I.
                                                     INTRODUCTION

                 1.      Foley hereby submits this third interim application (the “Application”) for interim

        allowance of compensation for professional services rendered and actual and necessary expenses

        incurred by Foley as special counsel to the Trustee for certain professional services in the period

        August 1, 2020 through November 30, 2020 (the “Third Interim Period”) pursuant to sections



        1
            The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
            the last four digits of the Debtor’s federal tax identification number are 2451.

        Erika L. Morabito (VA Bar No. 44369)
        FOLEY & LARDNER LLP
        3000 K Street, N.W., Suite 600
        Washington, D.C. 20007-5109
        Telephone: (202) 672-5300

        Special Counsel to the Chapter 7 Trustee


4848-6236-4625
      Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                       Document    Page 4 of 177



        330 and 331 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), the

        Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-1 of the United

        States Bankruptcy Court for the Eastern District of Virginia Local Bankruptcy Rules (the “Local

        Rules”).

                                                   II.
                                               BACKGROUND

                 2.   On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

        chapter 11 of the Bankruptcy Code. Pursuant to §§ 1107 and 1108 of the Bankruptcy Code, the

        Debtor was operating its business as a debtor-in-possession.

                 3.   On September 12, 2019, the United States Trustee filed its Motion to Convert Case

        to Chapter 7 (the “Motion to Convert”) and notice thereof [ECF No. 61]. At a hearing on

        September 26, 2019, the Court denied the Motion to Convert. However, per agreement between

        the Debtor, the United States Trustee, and ABL Alliance, LLP (the “Lender”) as stated in the

        Order on Motion to Convert Case to Chapter 7, the Case was converted to a case under Chapter 7

        of the Bankruptcy Code on October 4, 2019 [ECF No. 140].

                 4.   On January 30, 2020, the Trustee filed Trustee’s Application to Retain and Employ

        Foley & Lardner LLP as Special Counsel [ECF No. 330] (the “Retention Application”). On

        February 10, 2020, the Court entered its Order Authorizing the Retention and Employment of Foley

        & Lardner LLP as Special Counsel [ECF No. 342] (the “Retention Order”), retroactive to

        January 30, 2020.

                 5.   Pursuant to the Retention Application and Retention Order, the Estate will

        compensate Foley during the Investigative Phase (as defined in the Retention Application and

        Retention Order) on an hourly basis (the “Investigative and Administrative Fees”). During the

        Litigation Phase (as defined in the Retention Application and Retention Order), the Estate will


                                                        4
4848-6236-4625
      Case 19-34574-KRH              Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                            Desc Main
                                            Document    Page 5 of 177



        compensate Foley, subject to the professional responsibility and other rules governing its practice,

        based on the total recoveries on claims or causes of action or the net value to the Estate of any

        release of claims against the Estate (the “Recoveries”). Foley shall receive thirty percent (30%)

        of the Recoveries (the “Contingent Fees”).

                                                III.
                          JURISDICTION, VENUE, AND PREDICATES FOR RELIEF

                 6.       This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

        1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue in this district

        is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 7.       The predicates for the relief requested in this Application are sections 330, and 331

        of the Bankruptcy Code, Bankruptcy Rule 2016, and Local Rule 2016-1.

                                                           IV.
                                                   RELIEF REQUESTED

                 8.       By this Application, Foley respectfully requests that the Court enter an order (a) for

        interim allowance of reasonable compensation for certain of the actual, reasonable, and necessary

        professional services that it has rendered as special counsel to the Trustee in this Case for the

        Investigative and Administrative Fees during the Third Interim Period in the amount of

        $163,266.15 (the “Interim Investigative and Administrative Fees”), (b) for reimbursement of

        actual, reasonable and necessary expenses incurred in representing the Trustee during the Third

        Interim Period in the amount of $30,528.21, and (c) for payment of $75,254.79 for Contingent

        Fees.2

                 9.       A summary schedule of compensation by timekeeper during the Third Interim

        Period is attached hereto as Exhibit B. A summary schedule of hours and fees covered during the


        2
          Foley is only requesting contingency fees for those matters for which the Estate has been paid a settlement. Foley
        reserves the right to request further contingency fees for work performed during the Interim Period.

                                                                 5
4848-6236-4625
      Case 19-34574-KRH           Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                    Desc Main
                                         Document    Page 6 of 177



        Third Interim Period, categorized by project code is attached hereto as Exhibit C. A summary

        schedule of the expense reimbursements requested by category is attached hereto as Exhibit D. A

        chart containing information related to the Recoveries is attached hereto as Exhibit E.

                                                    V.
                                       BASIS FOR RELIEF REQUESTED

                  10.   In addition to the contingency work for which Foley is not seeking reimbursement

        at time, during the Third Interim Period, Foley provided the following services to, and as requested

        by, the Trustee: (i) investigation of potential claims, including but not limited to, Chapter 5 claims,

        fraudulent transfers, excessive compensation, breaches of fiduciary duty, and/or unjust

        enrichment; (ii) made recommendations to the Trustee that included, among other things, proposed

        next steps as it relates to the prosecution of some or all of the claims; and (iii) settlement of certain

        claims.

                  11.   In performing the services detailed in this Application, Foley has endeavored to

        ensure that its professionals comply with the applicable provisions of the Bankruptcy Code, the

        Bankruptcy Rules, the Local Rules, and any other applicable procedures or orders of the Court.

                  12.   Foley has made no prior request for payment of professional fees earned and

        expenses incurred during the Third Interim Period. Foley has received no payments on account of

        such fees or expenses, except as provided in for in the Retention Application and Retention Order.

                  13.   In accordance with Bankruptcy Rule 2016 and Local Rule 2016-1, a detailed

        chronological itemization of the services rendered by each professional and paraprofessional,

        calculated by tenths of an hour and categorized in accordance with the appropriate project code

        and a detailed chronological itemization of the expenses incurred by Foley during the Third Interim

        Period are attached hereto as Exhibit F.




                                                           6
4848-6236-4625
      Case 19-34574-KRH            Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                          Document    Page 7 of 177



                 14.   Foley has endeavored to represent the Trustee in the most expeditious and

        economical manner possible. Tasks have been assigned to attorneys and paralegals at Foley so

        that the work has been performed by those most familiar with the particular matter or task and,

        where attorney involvement was required, by the lowest hourly rate professional appropriate for a

        particular matter. Moreover, Foley has endeavored to coordinate with any other professionals

        involved in this Case so as to minimize any duplication of effort and to minimize attorneys’ fees

        and expenses. Foley believes it has been successful in this regard.

                 15.   No agreement or understanding exists between Foley and any other person for the

        sharing of compensation received or to be received for services rendered in or in connection with

        this Case.

                                                       VI.
                                                     NOTICE

                 16.   Notice of this Application has been provided to all necessary parties in accordance

        with the Case Management Procedures and the Compensation Procedures. Foley submits that no

        other or further notice need be provided.

                 17.   No previous application for the relief sought in this Application has been made to

        this or any other court.

                 18.   Foley has reviewed the requirements of the Local Rules and certifies that this

        Application complies with the applicable provisions of the Bankruptcy Code, Bankruptcy Rules,

        and the Local Rules.

                 WHEREFORE, Foley hereby respectfully requests that this Court enter an order,

        substantially in the form attached hereto as Exhibit A, (i) approving this Application; (ii) awarding

        Foley, on an interim basis, Interim Investigative and Administrative Fees in the amount of

        $163,266.15 and reimbursement of actual, reasonable, and necessary expenses incurred by Foley


                                                         7
4848-6236-4625
      Case 19-34574-KRH          Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                Desc Main
                                        Document    Page 8 of 177



        during the Third Interim Period in the amount of $30,528.21; (iv) awarding Foley, on an interim

        basis, Contingent Fees in the amount of $75,254.79; (v) authorizing the Trustee to pay Foley the

        amount of Interim Investigative and Administrative Fees and Contingent Fees approved by the

        Court, when the Trustee deems such funds are available; and (vi) granting such other relief as the

        Court deems proper and just.



        Dated: January 7, 2021                        Respectfully submitted,

                                                      /s/ Erika L. Morabito
                                                      Erika L. Morabito (VSB No. 44369)
                                                      FOLEY & LARDNER LLP
                                                      3000 K Street, NW, Suite 600
                                                      Washington, DC 20007-5109
                                                      (202) 672-5300 (telephone)
                                                      (202) 672-5399 (facsimile)
                                                      emorabito@foley.com

                                                      Special Counsel to Lynn L. Tavenner, the Chapter 7
                                                      Trustee of the Estate of LeClairRyan PLLC




                                        CERTIFICATE OF SERVICE

                I hereby certify that on the 7th day of January 2021, a true copy of the foregoing
        Application was served via first-class and/or electronic mail to Kenneth N. Whitehurst, III,
        Assistant United States Trustee, and all parties receiving ECF notices. Notification of the filing
        of the Application and amounts sought therein will be served on (a) the Debtor’s 20 Largest
        Unsecured Creditors; (b) all known secured creditors from the Debtor’s Official Form 106D;
        (c) the Core Parties and 2002 List as defined in the Case Management Order; and (d) all parties
        requesting service of pleadings in this Case (as indicated on Schedule A attached to the Court filed
        copy of said notice).


                                                         /s/ Erika L. Morabito
                                                         Special Counsel to the Chapter 7 Trustee




                                                         8
4848-6236-4625
      Case 19-34574-KRH   Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34   Desc Main
                                 Document    Page 9 of 177



                                         Exhibit A

                                      Proposed Order




4848-6236-4625
      Case 19-34574-KRH                Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                            Desc Main
                                             Document    Page 10 of 177



                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF VIRGINIA
                                               RICHMOND DIVISION

              In re:
                                                                         Case No.: 19-34574-KRH
              LeClairRyan PLLC,
                                                                         Chapter 7
                                Debtor.1


             ORDER APPROVING THIRD INTERIM APPLICATION OF FOLEY & LARDNER
                LLP AS SPECIAL COUNSEL TO THE TRUSTEE, FOR ALLOWANCE OF
                COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED

                   Upon consideration of the Third Interim Application (the “Application”)2 of Foley &

        Lardner LLP (“Foley”) as special counsel to Lynn L. Tavenner, not individually, but solely in her

        capacity as the Chapter 7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”)

        of the bankruptcy estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the

        “Debtor”), in the above-referenced Chapter 7 case (the “Case”) for the period from August 1,

        2020 through November 30, 2020 (the “Third Interim Period”); and the Court having reviewed

        the Application, and finding that the Court has jurisdiction over this matter pursuant to 28 U.S.C.

        §§ 157 and 1334, and determining that proper and adequate notice has been given and that no other

        or further notice is necessary; and after due deliberation thereon; and good and sufficient cause

        appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.       The Application is APPROVED and GRANTED in its entirety on an interim

        basis.




        1
          The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
        the last four digits of the Debtor’s federal tax identification number are 2451.
        2
            Capitalized terms used but not defined in this Order shall have the meanings given to them in the Application.


4848-6236-4625
      Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                      Document    Page 11 of 177



                 2.    Foley is allowed interim compensation and reimbursement of expenses for the

        Third Interim Period in the amounts set forth in the Application.

                 3.    Foley is awarded, on an interim basis, Interim Investigative and Administrative

        Fees in the amount of $163,266.15 and reimbursement of actual, reasonable, and necessary

        expenses incurred by Foley during the Third Interim Period expenses in the amount of $30,528.21.

                 4.    Foley is awarded, on an interim basis, Contingent Fees in the amount of $75,254.79.

                 5.    The Trustee is authorized to pay to Foley the total amount of $269,049.15 from the

        Estate if the Trustee deems such funds are available.

                 6.    The Trustee is authorized and empowered to take such actions as may be necessary

        and appropriate to implement the terms of this Order.

                 7.    Foley is granted a limited waiver of Bankruptcy Rule 2002(a)(6) and Local Rule

        2002-1 to serve a full copy of the Application as proposed therein.

                 8.    This Court shall retain jurisdiction with respect to all matters relating to the

        interpretation or implementation of this Order.

                 9.    This Order shall be effective immediately upon entry.



        Dated:
        Richmond, Virginia                                      United States Bankruptcy Judge




                                                          2
4848-6236-4625
      Case 19-34574-KRH        Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34   Desc Main
                                     Document    Page 12 of 177



        WE ASK FOR THIS:

        FOLEY & LARDNER LLP

        /s/ Erika L. Morabito
        Erika L. Morabito (VSB No. 44369)
        3000 K Street, NW, Suite 600
        Washington, DC 20007-5109
        (202) 672-5300 (telephone)
        (202) 672-5399 (facsimile)
        emorabito@foley.com

        Special Counsel to the Chapter 7 Trustee




                                                   3
4848-6236-4625
      Case 19-34574-KRH          Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                       Document    Page 13 of 177



                                   LOCAL RULE 9022-1 CERTIFICATION

                 I, Erika L. Morabito, hereby certify that the foregoing proposed order was served upon all

        necessary parties.


                                                             /s/ Erika L. Morabito
                                                             Special Counsel to the Chapter 7 Trustee


        Service List for Entered Order

        Kenneth N. Whitehurst, III, Esquire
        Office of the United States Trustee
        701 East Broad Street, Room 4304
        Richmond, Virginia 23219

        Paula S. Beran, Esquire
        Tavenner & Beran, PLC
        20 North Eighth Street, Second Floor
        Richmond, VA 23219




                                                         4
4848-6236-4625
      Case 19-34574-KRH              Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                             Desc Main
                                           Document    Page 14 of 177



                                                             Exhibit B
                          Compensation by Timekeeper During the Third Interim Period

     Name of                 Title        Year                 Department                  Hourly         Total    Total
    Professional                         Admitted                                          Rate1          Hours Compensation2
                                                                                                          Billed
David A. Hickerson       Partner            1987       Government Enforcement                $954.00         0.70    $667.80
                                                       Defense & Investigations
Erika L. Morabito        Partner            1999       Bankruptcy & Business               $1,050.00        74.90          $78,645.00
                                                       Reorganizations
Brittany J. Nelson       Partner            2005       Bankruptcy & Business                 $765.00        47.10          $36,031.50
                                                       Reorganizations
Raj Tanden               Partner            1996       Business Law                          $990.00          3.00          $2,970.00
Rohan Virginkar          Partner            2004       Government Enforcement                $688.50        38.80          $26,713.80
                                                       Defense & Investigations
Lauren A.                Senior             2011       Business Litigation &                 $549.50        11.80           $6,478.20
Champaign                Counsel                       Dispute Resolution
Olivia Singelmann        Senior             2012       Government Enforcement                $526.50          3.00          $1,579.50
                         Counsel                       Defense & Investigations
Ashley E. May            Associate          2011       Tax, Benefits & Estate                $427.50        16.10           $6,882.75
                                                       Planning
Timothy C. Mohan         Associate          2014       Bankruptcy & Business                 $495.00          3.40          $1,683.00
                                                       Reorganizations
Janelle Harrison         Paralegal           N/A       Bankruptcy & Business                 $207.00          7.80          $1,614.60
                                                       Reorganizations
                                         Total                                                             206.60         $163,266.15
                         Blended Hourly Rate for All Timekeepers                                          $790.25




        1
         These billing rates represent a ten (10) percent discount of Foley’s standard hourly rates, as stated in the Retention
        Application and per entry of the Retention Order.
        2
         As a courtesy to the Estate, Foley has agreed to reduce its fees during this period by the total amount of $80,998.55,
        which reduction pertains to fees earned in connection with Foley’s investigative and contingency matters as well as
        other matters not covered by this Application.


4848-6236-4625
      Case 19-34574-KRH     Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                  Document    Page 15 of 177



                                            Exhibit C

                      Summary of Compensation Requested by Project Category

           Task              Project Categories               Total Hours     Total Fees
           Code
            S1    Case Administration/Miscellaneous Matters         98.80        $81,828.75
            S8    Cash Collateral/DIP Financing                     31.00        $28,052.10
           S10    Court Hearings                                    21.70        $18,599.55
           S15    Tax Issues                                        19.50        $10,272.75
           S19    Fee Application                                   15.50         $9,344.40
           S22    Non-Working Travel                                10.50         $8,640.00
           S24    Insurance                                          9.60         $6,528.60
                                                      TOTAL        206.60       $163,266.15




4848-6236-4625
      Case 19-34574-KRH        Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34   Desc Main
                                     Document    Page 16 of 177



                                                Exhibit D

                       Summary of Expense Reimbursement Requested by Category

                            Expense Category                       Total Expenses
          Litigation Services – Hosting                                          $27,600.00
          Meals                                                                      $13.15
          Other Expenses                                                             $10.00
          Shipping Charges                                                          $331.41
          Shipping/courier/messenger services                                       $854.71
          Transportation/Travel Expenses                                          $1,718.94
                                                    TOTAL                        $30,528.21




4848-6236-4625
      Case 19-34574-KRH        Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34         Desc Main
                                     Document    Page 17 of 177



                                                 Exhibit E

                                    Amounts Recovered for the Estate

                           Name                          Settlement        Funds        Amount
                                                          Amount          Received      Owed to
                                                                                         Foley
       American Express Company                              $32,450.00    $32,450.00    $9,735.00
       BCal, LLC                                             $17,500.00    $17,500.00    $5,250.00
       Clarivate Analytics (Copumark), Inc.                  $19,860.40    $19,860.40    $5,958.12
       Driven, Inc.                                           $6,500.00     $6,500.00    $1,950.00
       Excalibur Data Systems Inc.                            $8,809.51     $8,809.51    $2,642.85
       Express Network, Inc.                                  $7,100.00     $7,100.00    $2,130.00
       Federal Express Corporation                            $5,375.00     $5,375.00    $1,612.50
       Granite Telecommunications                             $1,500.00     $1,500.00      $450.00
       IntelePeer Holdings                                   $20,000.00    $20,000.00    $6,000.00
       KLDiscovery (Superior Document Services)                 $500.00       $500.00      $150.00
       Lanier Parking System                                  $1,500.00     $1,500.00      $450.00
       Leeper Appraisal Services                              $1,000.00     $1,000.00      $300.00
       Litigation Services & Technologies of Nevada           $4,865.00     $4,865.00    $1,459.50
       Nationwide Legal                                      $19,064.58    $19,064.58    $5,719.37
       Proofpoint                                             $1,000.00     $1,000.00      $300.00
       Richmond Express, Inc.                                $13,824.84    $13,824.84    $4,147.45
       West Payment Center                                   $90,000.00    $90,000.00   $27,000.00
                                            TOTALS       $250,849.33      $250,849.33   $75,254.79




4848-6236-4625
      Case 19-34574-KRH   Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34    Desc Main
                                Document    Page 18 of 177



                                          Exhibit F

                    Detailed Chronological Itemization of Fees and Expenses




4848-6236-4625
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                Document    Page 19 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                         Page 2
 LeClairRyan, PLLC                                                             Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                      September 15, 2020
 Invoice No.: 50083243



 Professional Services Detail

 Case Administration/Miscellaneous Matters

 08/05/20    RVI         Prepare for client update call, including draft       0.60       $413.10
                         agenda for call and analysis of draft work product
                         to be provided.
 08/06/20    ELMH        Review and revise draft agenda for weekly call        0.80       $840.00
                         with the Trustee on August 7, 2020 (0.30); e-mail
                         correspondences with Ms. B. Nelson and Mr. R.
                         Virginkar regarding updates to the work in
                         process list and summary of various items to
                         discuss with the Chapter 7 Trustee on weekly call
                         (0.50).
 08/06/20    RVI         Review and finalize draft chronology, task list and   0.60       $413.10
                         issues lists for client update call.
 08/06/20    RVI         Finalize agenda and other materials for client        0.70       $481.95
                         update call.
 08/06/20    RVI         Confer with Ms. B. Nelson regarding issues            0.70       $481.95
                         related to client update call, including status of
                         investigation, outstanding tasks and issues related
                         to draft work product and finalization of other
                         documents for client update call.
 08/07/20    BJN         Prepare for and participate in weekly update call.    1.20       $918.00
 08/07/20    ELMH        Review and revise agenda for today's call with        2.20      $2,310.00
                         Ms. L. Tavenner (0.20); telephone conference
                         with Mr. R. Virginkar and Ms. B. Nelson
                         regarding various pending tasks and WIP matters,
                         strategy and next steps (0.80); prepare for and
                         participate in weekly call with Ms. L. Tavenner
                         and Ms. P. Beran regarding case update, strategy
                         and next steps (1.20).
 08/07/20    RVI         Telephone conference with Ms. L. Tavenner,            1.20       $826.20
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding issues
                         related to

                                and related matters.
 08/07/20    RVI         Confer with Ms. B. Nelson to prepare for client       0.80       $550.80
                         update call, including assessment of investigation
                         status, draft work product and other related tasks.
 08/12/20    RVI         Revise and update draft master task list.             0.40       $275.40
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 20 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                        Page 3
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                     September 15, 2020
 Invoice No.: 50083243


 08/13/20    RVI         Confer with Ms. B. Nelson to prepare for and         0.90       $619.65
                         finalize materials for client update call (0.20),
                         including draft agenda and work product (0.70).
 08/13/20    RVI         Prepare for weekly update call with client,          0.70       $481.95
                         including preparation of agenda, chronology,
                         issues lists, task list, and other work product.
 08/14/20    BJN         Prepare for and participate in weekly telephone      1.40      $1,071.00
                         conference with Mr. R. Virginkar, Ms. E.
                         Morabito, Ms. L. Tavenner, and Ms. P. Beran
                         regarding case strategy, next steps, other open
                         issues.
 08/14/20    ELMH        Review and revise agenda for weekly standing         2.00      $2,100.00
                         call with Ms. L. Tavenner and Foley attorneys
                         (0.30); participate in weekly standing call with
                         Ms. L. Tavenner, Mr. R. Virginkar and Ms. B.
                         Nelson regarding outstanding task list items,
                         strategy, and next steps (1.70).
 08/14/20    LAC         Meeting to discuss being added to the matter.        0.60       $329.40
 08/14/20    RVI         Telephone conference with Ms. L. Tavenner,           1.70      $1,170.45
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding legal
                         and strategic advice related to

 08/14/20    RVI         Confer with Ms. B. Nelson regarding follow-up        0.90       $619.65
                         from client update call, draft work product and
                         preparation for upcoming interviews.
 08/14/20    RVI         Prepare for weekly client update call, including     0.80       $550.80
                         review of investigation summaries and work
                         product and assessment of progress on ongoing
                         tasks.
 08/17/20    ELMH        Review and revise draft correspondence to Ms. L.     0.70       $735.00
                         Tavenner regarding

                         (0.40); review of updated task list and follow up
                         agenda items based upon latest requests from Ms.
                         L. Tavenner (0.30).
 08/20/20    RVI         Confer with Ms. B. Nelson regarding preparation      0.30       $206.55
                         for weekly client update call.
 08/20/20    RVI         Prepare for weekly client update call, including     0.60       $413.10
                         preparation of agenda and materials for
                         discussion.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 21 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                        Page 4
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                     September 15, 2020
 Invoice No.: 50083243


 08/21/20    ELMH        Participate in weekly telephone conference with       2.40     $2,520.00
                         Ms. L. Tavenner, Ms. P. Beran, Ms. B. Nelson
                         and Mr. R. Virginkar regarding status of various
                         matters, summary of                    , strategy
                         and next steps (1.00); follow up telephone
                         conference call with Ms. L. Tavenner regarding
                         upcoming mediation, financial advisor updates,
                         strategy regarding various claims, administrative
                         and miscellaneous matters (1.40).
 08/21/20    RVI         Telephone conference with Ms. L. Tavenner,            1.00      $688.50
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding various
                         issues related to



 08/21/20    RVI         Prepare for weekly client update call, including      0.20      $137.70
                         review of Team updates and task lists.
 08/22/20    LAC         Edit and revise the demand letter (5.60); research   11.20     $6,148.80
                         for the demand letter (5.60).
 08/24/20    ELMH        Review of e-mail correspondence from Ms. L.           0.90      $945.00
                         Tavenner requesting call with Ms. S. Roski to
                         discuss damages and other claims prosecution
                         matters (0.20); review of application to employ
                         Ms. S. Roski filed with the Court (0.20); follow
                         up with Ms. B. Nelson and Mr. R. Virginkar
                         regarding agenda items for this week's call and
                         follow up on outstanding Task and WIP lists
                         (0.50).
 08/25/20    ELMH        Attend to Agenda, updated task list and WIP list      0.90      $945.00
                         for upcoming call with clients (0.50); call with
                         Foley Team regarding pending matters and items
                         to discuss with Ms. L. Tavenner (0.40).
 08/27/20    ELMH        Review and revise agenda for tomorrow's weekly        0.40      $420.00
                         call with Ms. L. Tavenner and Ms. P. Beran
                         (0.20); review and revise updated TASK and WIP
                         lists (0.20).
 08/27/20    RVI         Confer with Ms. B. Nelson regarding preparation       0.30      $206.55
                         for weekly client update call, including proposed
                         agenda and draft work product for client review.
 08/27/20    RVI         Prepare for weekly client update meeting,             0.90      $619.65
                         including draft agenda, review of work product,
                         and other related tasks.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                Document    Page 22 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                         Page 5
 LeClairRyan, PLLC                                                             Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                      September 15, 2020
 Invoice No.: 50083243


 08/28/20    BJN         Prepare for and participate in weekly case             1.20      $918.00
                         administration call with Ms. E. Morabito, Mr. R.
                         Virginkar, Ms. P. Beran, and Ms. L. Tavenner
                         regarding issues, next steps, other issues.
 08/28/20    ELMH        Prepare for and attend weekly call with Foley          1.30     $1,365.00
                         Team, Ms. L. Tavenner and Ms. P. Beran to
                         discuss TASK lists, staffing, WIP, strategy and
                         next steps.
 08/28/20    RVI         Telephone conference with Ms. L. Tavenner,             1.30      $895.05
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding issues
                         related to




 08/30/20    ELMH        Telephone conference with Ms. B. Nelson                0.40      $420.00
                         regarding updated Task and WIP lists in light of
                         requests from Ms. L. Tavenner and Ms. P. Beran
                         on August 28, 2020.

                                                                 Task Total:   42.20   $32,037.30

 Court Hearings

 08/26/20    BJN         Correspondence with Ms. O. Singelmann and Mr.          1.60     $1,224.00
                         R. Virginkar regarding needed update (0.10); draft
                         detailed update on status of all matters, related
                         issues, in preparation of Omnibus Hearing and
                         Ms. E. Morabito's status report regarding same
                         (1.50).
 08/26/20    ELMH        Review and revise outline and summary of               1.10     $1,155.00
                         investigation/litigation to date by Foley for the
                         upcoming August 27, 2020 Omnibus Hearing
                         (0.70); conference call with Ms. L. Tavenner
                         regarding
                                                        and advise regarding
                         same (0.40).
 08/26/20    RVI         Draft and revise talking points regarding              0.20      $137.70
                         investigation for Bankruptcy Court status hearing.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                Document    Page 23 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                         Page 6
 LeClairRyan, PLLC                                                             Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                      September 15, 2020
 Invoice No.: 50083243


 08/27/20     BJN        Correspondence with Ms. E. Morabito regarding          1.30      $994.50
                         needed information for hearing (0.40); prepare for
                         and attend status hearing (0.90).

                                                                 Task Total:    4.20     $3,511.20

 Tax Issues

 08/01/20     ELMH       Attend to e-mail correspondences and documents         0.40      $420.00
                         regarding                             and
                         implications of same.
 08/19/20     AEM        Internal discussion regarding                          5.20     $2,223.00

                                                              (0.40);
                         began reviewing documents related to the
                         conversion(4.80).
 08/20/20     AEM        Continue to review materials related to the            3.60     $1,539.00
                         professional corporation to professional limited
                         liability company conversion; began to prepare
                         time line of discussions related to the conversion.
 08/24/20     AEM        Internal discussion regarding tax citations in a       1.10      $470.25
                         demand letter.
 08/24/20     RTA        Confer with Ms. A. May regarding corporation to        0.70      $693.00
                         partnership conversion (0.40); respond to A/R
                         questions (0.30).
 08/25/20     AEM        Continue to review correspondence regarding            3.80     $1,624.50
                         LeClairRyan's conversion from a professional
                         corporation to a professional limited liability
                         company.
 08/26/20     AEM        Continue to review correspondence regarding            1.50      $641.25
                         LeClairRyan's conversion from a professional
                         corporation to a professional limited liability
                         company; internal discussion regarding the same.
 08/26/20     RTA        Review PPT and other documents (0.60); confer          1.20     $1,188.00
                         with Ms. A. May regarding same (0.60).
 08/28/20     RTA        Confer regarding write down of A/R.                    0.30      $297.00

                                                                 Task Total:   17.80     $9,096.00
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 24 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 7
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 25 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 8
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 26 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 9
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 27 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 10
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 28 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 11
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 29 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 12
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 30 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 13
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 31 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 14
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 32 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 15
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 33 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 16
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 34 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 17
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 35 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 18
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 36 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 19
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 37 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 20
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 38 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 21
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 39 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 22
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 40 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 23
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 41 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 24
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 42 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 25
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 43 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 26
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 44 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 27
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 45 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 28
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 46 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 29
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 47 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 30
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 48 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 31
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 49 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 32
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 50 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 33
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 51 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 34
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 52 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 35
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 53 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 36
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 54 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 37
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 55 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 38
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 56 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 39
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 57 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 40
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 58 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 41
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 59 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 42
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 60 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 43
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 61 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 44
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 62 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 45
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 63 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 46
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 64 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 47
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 65 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 48
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 66 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 49
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             September 15, 2020
 Invoice No.: 50083243




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 67 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                       Page 50
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                     September 15, 2020
 Invoice No.: 50083243




 Fee Application

 08/05/20    BJN         Work on issues regarding payment under First         0.80       $612.00
                         Interim Fee Application.
 08/11/20    JCH         Prepare draft of Foley's Second Interim Fee          0.50       $103.50
                         Application.
 08/31/20    JCH         Continue preparation of Foley's Second Interim       2.50       $517.50
                         Fee Application.

                                                                Task Total:   3.80      $1,233.00

 Insurance

 08/02/20    BJN         Correspondence with Ms. O. Singelmann                0.20       $153.00
                         regarding needed insurance issues and addresses
                         for service of letter.
 08/03/20    BJN         Review and revise cover letter for D&O insureds.     0.40       $306.00
 08/03/20    OSS         Draft cover letter to Insured under D&O policy.      1.00       $526.50
 08/04/20    BJN         Review and revise cover letter to all insureds and   0.80       $612.00
                         related conference with Ms. E. Morabito
                         regarding same (0.60); finalize same (0.10);
                         correspondence to Ms. P. Beran and Ms. L.
                         Tavenner regarding same (0.10).
Case 19-34574-KRH               Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                                  Desc Main
                                      Document    Page 68 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                                            Page 51
 LeClairRyan, PLLC                                                                                 Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                                          September 15, 2020
 Invoice No.: 50083243


 08/04/20      ELMH           Review and revise draft cover letter to all of the                    0.60            $630.00
                              Insureds requesting them to individually put the
                              Insurer on Notice consistent with the notice sent
                              on behalf of the Chapter 7 Trustee (0.40); call
                              with Ms. B. Nelson regarding next steps regarding
                              the insurance demands (0.20).
 08/05/20      BJN            Follow up with Ms. P. Beran and Ms. L. Tavenner                       0.20            $153.00
                              regarding cover letter for insureds.
 08/10/20      JCH            E-mail correspondence with Ms. O. Singelmann                          1.10            $227.70
                              regarding cover letter to be sent to D&O insureds
                              (0.20); duplicate cover letter form for each party
                              and fill in names & addresses (x19) (0.50);
                              prepare corresponding mailing labels for parties
                              (0.20); coordinate mailing of cover letters to DO
                              insureds along with copy of July 31, 2020 letter to
                              CNA (0.20).
 08/10/20      OSS            Review letter to insureds and finalize same (1.00);                   2.00         $1,053.00
                              supervise associates coordinating ULXP
                              mediation binder creation and shipping (1.00).
 08/17/20      ELMH           Review of correspondence from Mr. C. Kerger                           0.20            $210.00
                              from Columbia Casualty Company regarding
                              notice of claims provided by the Chapter 7
                              Trustee (0.10); forward correspondence to Mr. E.
                              Lenz and Ms. L. Tavenner with comment. (0.10).
 08/25/20      DAH            Review D&O draft demand letter and e-mails                            0.70            $667.80
                              regarding same.

                                                                             Task Total:            7.20         $4,539.00




 Expenses Incurred

 Description                                                                                                       Amount

 Litigation Services - Hosting                                                                                   $6,900.00
 Shipping Charges                                                                                                  $195.39


   Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                   internal costs with respect to those services and expenses.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 69 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                       Page 52
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                     September 15, 2020
 Invoice No.: 50083243



 Expense Detail




 Litigation Services - Hosting

 Date        Initials    Description                                                     Amount
 08/31/20    ELMH        Litigation Services - Hosting.                                 $6,900.00

 Shipping Charges

 Date        Initials    Description                                                     Amount
 08/31/20    HJME        Federal Express Invoice: 709808990; Tracking:                   $195.39
                         395832765995; Sender: Heather Hidri; Recipient: Barry
                         Felder 64 GENESEE BLVD.
                         Federal Express Invoice: 709808990; Tracking:
                         395679317930; Sender: Heather Hidri; Recipient: Brittany
                         Nelson 1743 E YALE AVE.
                         Federal Express Invoice: 709808990; Tracking:
                         395832081937; Sender: Heather Hidri; Recipient: Brittany
                         Nelson 1743 E YALE AVE.
                         Federal Express Invoice: 709808990; Tracking:
                         395679506700; Sender: Heather Hidri; Recipient: Rohan
                         Virginkar Foley & Latrdner LLP 3000 K ST NW.
                         Federal Express Invoice: 710491507; Tracking:
                         395973225740; Sender: Erika Morabito; Recipient: Michael
                         Hern LeClairRyan 335 First Flite Lane.
                         Federal Express Invoice: 709808990; Tracking:
                         395832279748; Sender: Heather Hidri; Recipient: Rohan
                         Virginkar Foley & Latrdner LLP 3000 K ST NW.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 70 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                           Page 2
 LeClairRyan, PLLC                                                              Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                          October 31, 2020
 Invoice No.: 50110099



 Professional Services Detail

 Case Administration/Miscellaneous Matters

 09/01/20    ELMH        Review and respond to e-mail correspondence            0.50        $525.00
                         from Ms. L. Tavenner regarding various case
                         administration matters, updates on miscellaneous
                         matters and proposed next steps.
 09/02/20    ELMH        Prepare for and participate in telephone               2.60      $2,730.00
                         conference call with Ms. L. Tavenner, Ms. P.
                         Beran, Mr. R. Virginkar and Ms. B. Nelson
                         regarding


                                              and proposed next steps (1.90);
                         debrief call with Ms. B. Nelson and Mr. R.
                         Virginkar regarding same and update WIP and
                         task list items per the request of Ms. L. Tavenner
                         (0.70).
 09/02/20    RVI         Confer with Ms. L. Tavenner, Ms. P. Beran, Ms.         1.80      $1,239.30
                         E. Morabito and Ms. B. Nelson regarding

                                                           and other issues
                         related to investigation and litigation.
 09/03/20    ELMH        Weekly conference call with Ms. L. Tavenner,           2.30      $2,415.00
                         Ms. P. Beran, financial advisors and Foley Team
                         to discuss

                                   (2.10); review and revise Agenda for
                         September 4, 2020 call with Ms. L. Tavenner and
                         Ms. P. Beran (0.20).
 09/04/20    BJN         Prepare for and participate on telephone               1.10        $841.50
                         conference with Ms. L. Tavenner, Ms. P. Beran,
                         Ms. E. Morabito, and Mr. R. Virginkar.
 09/04/20    ELMH        Prepare for and participate in weekly telephone        1.10      $1,155.00
                         conference call with Ms. L. Tavenner and Ms. P.
                         Beran to discuss
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 71 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                           Page 3
 LeClairRyan, PLLC                                                              Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                          October 31, 2020
 Invoice No.: 50110099


 09/04/20    RVI         Telephone conference with Ms. L. Tavenner,             0.90        $619.65
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding




 09/14/20    ELMH        Review and revise Agenda for September 15,             0.70        $735.00
                         2020 weekly call with Ms. L. Tavenner and Ms.
                         P. Beran (0.30); call with Ms. B. Nelson regarding
                         pending matters and next steps based upon recent
                         discussions with Ms. P. Beran regarding same
                         (0.40).
 09/14/20    RVI         Confer with Ms. B. Nelson regarding issues             0.40        $275.40
                         related to preparation for client status update call
                         and related issues.
 09/14/20    RVI         Tasks related to preparation for upcoming client       0.60        $413.10
                         update call, including preparation of agenda,
                         review and finalization of work product and other
                         supporting materials, and related tasks.
 09/14/20    RVI         E-mail communications with Ms. E. Morabito and         0.20        $137.70
                         Ms. B. Nelson regarding preparation for client
                         update call, including development of agenda and
                         status report on open items.
 09/15/20    RVI         Prepare for client update call, including review of    0.20        $137.70
                         work product, Investigative Team review updates
                         and other materials.
 09/15/20    RVI         Telephone conference with Ms. L. Tavenner,             1.30        $895.05
                         Trustee, Ms. P. Beran, counsel to Trustee, Ms. E.
                         Morabito and Ms. B. Nelson, regarding




 09/28/20    BJN         Prepare for and participate on telephone               1.40      $1,071.00
                         conference with Ms. L. Tavenner and Ms. P.
                         Beran, and Foley Team (0.80); correspondence
                         and conference with Mr. R. Virginkar regarding
                         agenda, outstanding issues (0.40); conference with
                         Ms. E. Morabito regarding agenda (0.10); related
                         correspondence with Ms. L. Tavenner and Ms. P.
                         Beran regarding same (0.10).
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                  Desc Main
                                Document    Page 72 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                            Page 4
 LeClairRyan, PLLC                                                               Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                           October 31, 2020
 Invoice No.: 50110099


 09/28/20    ELMH        Review and comment on draft Agenda for today's           1.40     $1,470.00
                         call with client (0.20); prepare for and participate
                         in weekly telephone conference with Ms. L.
                         Tavenner, Ms. P. Beran and Foley Team to
                         discuss
                                                   and next steps (0.80); call
                         with Ms. B. Nelson and Mr. R. Virginkar
                         regarding various case administrative matters in
                         light of status of review of documents and
                         upcoming witness interviews as it impacts data
                         usage and searches on Relativity in order to keep
                         costs down to the estate (0.40).
 09/28/20    RVI         Telephone conference with Ms. L. Tavenner,               0.80       $550.80
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding




 09/30/20    ELMH        Review and revise latest version of draft Cash           1.30     $1,365.00
                         Collateral Motion per request of Ms. L. Tavenner
                         and Ms. P. Beran (0.60); follow up call with Ms.
                         B. Nelson regarding same (0.40); e-mail
                         correspondences with Ms. L. Tavenner and Ms. P.
                         Beran regarding strategy and next steps (0.30).

                                                                  Task Total:    18.60    $16,576.20

 Court Hearings

 09/29/20    BJN         Correspondence with Mr. R. Virginkar regarding           2.50     $1,912.50
                         needed preparation for upcoming hearing (0.30);
                         review research regarding deepening insolvency
                         and related correspondence regarding same (0.40);
                         prepare detailed outline regarding upcoming
                         hearing and related correspondence with Ms. E.
                         Morabito regarding same (1.80).
 09/29/20    ELMH        Calls with Ms. L. Tavenner and Ms. Beran to              1.80     $1,890.00
                         discuss strategy
                         (0.60); call with Ms. B. Nelson regarding Order to
                         be BOPPED prior to hearing based on consent
                         from US Trustee and Ms. L. Tavenner (0.30); e-
                         mail correspondences with Foley Team regarding
                         information needed to prepare report to the Court
                         at hearing on September 30, 2020 (0.50); review
                         and revise draft outline for Omnibus hearing on
                         September 30, 2020 (0.40).
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                Document    Page 73 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                         Page 5
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                        October 31, 2020
 Invoice No.: 50110099


 09/29/20     RVI        Revise draft status update for upcoming hearing.     0.40        $275.40
 09/29/20     RVI        E-mail communications with Ms. O. Singelmann         0.20        $137.70
                         and Ms. B. Nelson regarding preparation for
                         bankruptcy hearing and case update.
 09/30/20     BJN        Prepare for and attend LeClairRyan hearing.          0.80        $612.00
 09/30/20     ELMH       Prepare for Omnibus Hearing to address Foley's       2.90      $3,045.00
                         Fee Application, update the Court on work being
                         done by Foley on behalf of the Estate and Ms. L.
                         Tavenner, and update on the various pending
                         matters being handled by Foley (1.40); telephone
                         conference with Ms. B. Nelson regarding details
                         relating to the various preference matters and
                         recoveries, as well as updates on interview,
                         demand letters and settlements to date (0.50);
                         prepare for and attend Omnibus hearing on behalf
                         of Ms. L. Tavenner (0.80); e-mail
                         correspondences with Ms. L. Tavenner and Ms. P.
                         Beran regarding debrief from hearing and next
                         steps (0.20).

                                                                Task Total:   8.60      $7,872.60

 Tax Issues

 09/02/20     AEM        Internal discussion regarding potential tax claims   0.90        $384.75
                         against Keiter.
 09/02/20     RTA        Prepare for and attend conference call regarding     0.80        $792.00
                         tax issues/claims against


                                                                Task Total:   1.70      $1,176.75
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 74 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                 Page 6
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 75 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                 Page 7
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 76 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                 Page 8
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 77 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                 Page 9
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 78 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 10
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 79 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 11
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 80 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 12
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 81 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 13
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 82 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 14
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 83 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 15
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 84 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 16
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 85 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 17
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 86 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 18
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 87 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 19
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 88 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 20
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 89 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 21
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 90 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 22
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 91 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 23
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 92 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 24
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 93 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 25
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 94 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 26
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 95 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 27
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 96 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 28
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 97 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 29
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 98 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 30
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 99 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 31
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 100 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 32
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 101 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 33
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 102 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 34
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 103 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 35
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 104 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 36
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 105 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 37
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 106 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 38
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 107 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 39
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 108 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 40
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 109 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 41
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 110 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 42
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34       Desc Main
                                Document    Page 111 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 43
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                October 31, 2020
 Invoice No.: 50110099




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 112 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                       Page 44
 LeClairRyan, PLLC                                                           Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                       October 31, 2020
 Invoice No.: 50110099




 Fee Application

 09/01/20    JCH         Finalize Foley's Second Interim Fee App (1.50);     1.60        $331.20
                         e-mail to Ms. B. Nelson for review (0.10).
 09/09/20    BJN         Correspondence with Ms. L. Tavenner and Ms. E.      2.70      $2,065.50
                         Morabito regarding fee application (0.30); review
                         and revise fee application (0.30) and related
                         correspondence with Ms. J. Harrison regarding
                         same (0.10); attend to multiple redactions in fee
                         application given confidentiality concerns and
                         related correspondence with Ms. E. Morabito
                         regarding same (1.80); file Second Interim Fee
                         Application (0.20).
 09/09/20    ELMH        Review of e-mail correspondence from Ms. L.         0.70        $735.00
                         Tavenner regarding Foley's Interim Fee
                         Application (0.20); review of revised Fee
                         Application for Foley prior to filing (0.50).
 09/09/20    JCH         Revisions to Foley Second Interim Fee               0.60        $124.20
                         Application related to fee amounts requested.
 09/22/20    BJN         Correspondence with Ms. J. Turner regarding         0.50        $382.50
                         issues related to Foley ledes files and related
                         follow up with Accounting, others regarding
                         same.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 113 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                          Page 45
 LeClairRyan, PLLC                                                              Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                          October 31, 2020
 Invoice No.: 50110099


 09/25/20    ELMH        Review and respond to e-mail correspondence             2.30     $2,415.00
                         from Ms. K. Montgomery regarding questions
                         relating to Foley's second interim fee application
                         (0.30); outline answers to US Trustee's questions
                         in advance of call regarding Foley's 2nd Interim
                         Fee Application (0.50); participate in telephone
                         conference call with Ms. K. Montgomery
                         regarding issues related to Foley's fee application
                         and other questions regarding the case and
                         redactions (0.90); follow up call with Ms. B.
                         Nelson regarding options to address the US
                         Trustee's concerns (0.30); conference call with
                         Ms. L. Tavenner regarding

                         (0.30).
 09/28/20    ELMH        Review and respond to e-mail correspondence             1.30     $1,365.00
                         from Ms. K. Montgomery regarding follow-up
                         from discussion on Foley's 2nd Interim Fee
                         Application (0.10); telephone conference with Ms.
                         K. Montgomery regarding same (0.40);
                         conference call with Ms. B. Nelson regarding
                         follow up items to be done with the proposed
                         Order to address the concerns of the US Trustee
                         (0.30); call with Ms. L. Tavenner to discuss

                                    (0.30); e-mail correspondences with
                         Ms. B. Nelson and Ms. K. Montgomery regarding
                         revised proposed order, voluntary reduction of
                         Foley, and proposal for dealing with redactions in
                         fee statements (0.20).
 09/29/20    BJN         Work on issues regarding revision of proposed           0.50       $382.50
                         order (0.30); BOP same (0.20).

                                                                  Task Total:   10.20     $7,800.90

 Non-Working Travel

 09/21/20    BJN         Travel to Richmond, Virginia for purposes of            3.70     $2,830.50
                         attending mediation with UXL (Total Time 7.40
                         hrs.-- Charge only 1/2 to client or 3.70 hrs.).
 09/22/20    RVI         Travel from Washington, D.C. to Richmond,               1.00       $688.50
                         Virginia for mediation related to client demand
                         against ULXP and UnitedLex (Total Time 2.00
                         hrs.--Charge only 1/2 time to client or 1.00 hr.).
 09/23/20    BJN         Travel home from Mediation (Total Time 6.80             3.40     $2,601.00
                         hrs.--Charge only 1/2 to client or 3.40 hrs.).
Case 19-34574-KRH               Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                                  Desc Main
                                      Document    Page 114 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                                             Page 46
 LeClairRyan, PLLC                                                                                 Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                                             October 31, 2020
 Invoice No.: 50110099


 09/24/20      ELMH           Return travel home from mediation (Total Time                         2.40         $2,520.00
                              4.80 hrs.--Charge only 1/2 time to client or 2.40
                              hrs.).

                                                                             Task Total:           10.50         $8,640.00




 Expenses Incurred

 Description                                                                                                       Amount

 Litigation Services - Hosting                                                                                   $6,900.00
 Meals                                                                                                              $13.15
 Other Expenses                                                                                                     $10.00
 Shipping Charges                                                                                                  $136.02
 Shipping/courier/messenger services                                                                               $854.71
 Transportation / Travel Expenses                                                                                $1,718.94


   Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                   internal costs with respect to those services and expenses.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 115 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                          Page 47
 LeClairRyan, PLLC                                                              Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                          October 31, 2020
 Invoice No.: 50110099



 Expense Detail




 Litigation Services - Hosting

 Date        Initials    Description                                                       Amount
 09/30/20    ELMH        Litigation Services - Hosting.                                   $6,900.00

 Meals

 Date        Initials    Description                                                       Amount
 09/21/20    ELMH        Lunch--VENDOR: Erika Morabito 09/21/20 Lunch/snack                  $6.95
                         while traveling to Mediation in Richmond - - Erika Morabito.
 09/22/20    RVI         Breakfast--VENDOR: Rohan Virginkar 09/22/20 Attend                   $6.20
                         mediation in the matter of LeClairRyan and UnitedLex/ULXP
                         - - Rohan Virginkar.
                                                                                             $13.15

 Other Expenses

 Date        Initials    Description                                                       Amount
 09/24/20    ELMH        Internet--VENDOR: Erika Morabito - WiFi on plane -                 $10.00
                         09/24/20.

 Shipping Charges

 Date        Initials    Description                                                       Amount
 09/30/20    BJN         Federal Express Invoice: 713641941; Tracking:                     $136.02
                         397118960565; Sender: Brittany Nelson; Recipient: Brooks
                         Brothers Group, Inc Claims Processing Center 850 3rd
                         Avenue, Suite 412 For Halicia Siagian.
                         Federal Express Invoice: 713641941; Tracking:
                         397026870319; Sender: Jenlain Scott; Recipient: C O Erika
                         Henderson Omni Richmond 100 S 12TH ST.
                         Federal Express Invoice: 714362384; Tracking:
                         397322097864; Sender: Jenlain Scott; ADI Print Solutions 22
                         WILLOW ST.
                         Federal Express Invoice: 714362384; Tracking:
                         397322114584; Sender: Jenlain Scott; ADI Print Solutions 22
                         WILLOW ST.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 116 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                          Page 48
 LeClairRyan, PLLC                                                              Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                          October 31, 2020
 Invoice No.: 50110099


                         Federal Express Invoice: 714362384; Tracking:
                         397322133925; Sender: Jenlain Scott; ADI Print Solutions 22
                         WILLOW ST.

 Shipping/courier/messenger services

 Date        Initials    Description                                                       Amount
 09/15/20    ELMH        WASHINGTON EXPRESS LLC - Washington Express                       $474.29
                         courier charges for the period 9/1-9/15/20 - 09/15/20.
 09/23/20    ELMH        FEDERAL EXPRESS CORPORATION - Client shipping                      $122.41
                         charges - 09/23/20.
 09/23/20    ELMH        FEDERAL EXPRESS CORPORATION - Client shipping                       $85.25
                         charges - 09/23/20.
 09/23/20    ELMH        FEDERAL EXPRESS CORPORATION - Client shipping                       $87.51
                         charges - 09/23/20.
 09/23/20    ELMH        FEDERAL EXPRESS CORPORATION - Client shipping                       $85.25
                         charges - 09/23/20.
                                                                                            $854.71

 Transportation / Travel Expenses

 Date        Initials    Description                                                       Amount
 09/08/20    BJN         Airfare--VENDOR: Brittany Nelson - Airfare to Richmond re         $307.20
                         LeClairRyan Mediation - Utah / Richmond - 09/21/20-
                         09/24/20.
 09/08/20    ELMH        Airfare--VENDOR: Erika Morabito - Airfare re LeClairRyan           $444.20
                         Mediation in Richmond - Wilmington / Richmond - 09/21/20-
                         09/24/20.
 09/21/20    ELMH        Lodging--VENDOR: Erika Morabito - Hotel for Mediation in           $118.17
                         Richmond on September 22 and 23 - lodging on September
                         21st - 09/21/20-09/23/20.
 09/21/20    BJN         Lodging--VENDOR: Brittany Nelson - Taxi from Airport to            $160.37
                         hotel re LeClairRyan Mediation - 09/21/20-09/23/20.
 09/21/20    BJN         Taxi/Car Service--VENDOR: Brittany Nelson - Taxi from               $40.32
                         Airport to hotel re LeClairRyan Mediation - 09/21/20-
                         09/23/20.
 09/22/20    ELMH        Lodging--VENDOR: Erika Morabito - Hotel for Mediation in           $118.17
                         Richmond on September 22 and 23 - lodging on September
                         21st - 09/21/20-09/23/20.
 09/22/20    RVI         Mileage--VENDOR: Rohan Virginkar - Attend mediation in              $66.70
                         the matter of LeClairRyan and UnitedLex/ULXP - 09/22/20-
                         09/23/20.
 09/22/20    BJN         Lodging--VENDOR: Brittany Nelson - Taxi from Airport to            $160.37
                         hotel re LeClairRyan Mediation - 09/21/20-09/23/20.
 09/22/20    RVI         Lodging--VENDOR: Rohan Virginkar - Attend mediation in             $118.17
                         the matter of LeClairRyan and UnitedLex/ULXP - 09/22/20-
                         09/23/20.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                Document    Page 117 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                        Page 49
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                        October 31, 2020
 Invoice No.: 50110099


 09/22/20    RVI         Parking--VENDOR: Rohan Virginkar - Attend mediation in            $35.00
                         the matter of LeClairRyan and UnitedLex/ULXP - 09/22/20-
                         09/23/20.
 09/23/20    ELMH        Tips--VENDOR: Erika Morabito - Hotel for Mediation in             $23.00
                         Richmond on September 22 and 23 - lodging on September
                         21st - 09/21/20-09/23/20.
 09/23/20    BJN         Parking--VENDOR: Brittany Nelson - Taxi from Airport to           $60.00
                         hotel re LeClairRyan Mediation - 09/21/20-09/23/20.
 09/23/20    RVI         Mileage--VENDOR: Rohan Virginkar - Attend mediation in            $67.27
                         the matter of LeClairRyan and UnitedLex/ULXP - 09/22/20-
                         09/23/20.
                                                                                        $1,718.94
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 118 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                        Page 2
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                     November 30, 2020
 Invoice No.: 50127738



 Professional Services Detail

 Case Administration/Miscellaneous Matters

 10/01/20    ELMH        Review and comment on Agenda for call on             0.80       $840.00
                         October 2, 2020 with Ms. P. Beran and Ms. L.
                         Tavenner (0.30); call with Ms. B. Nelson to
                         discuss updated Task and WIP lists and items to
                         address with CR3 and the Chapter 7 Trustee
                         (0.50).
 10/01/20    RVI         Prepare for client update call, including review     0.60       $413.10
                         and finalization of updated chronology and
                         relevant documents to be sent to client.
 10/02/20    BJN         Telephone conference with Ms. L. Tavenner, Ms.       1.60      $1,224.00
                         P. Beran, Ms. S. Roski, Ms. A. Moosally, Ms. E.
                         Morabito and Mr. R. Virginkar regarding

 10/02/20    ELMH        Conference call with Ms. B. Nelson regarding         0.60       $630.00
                         summary of weekly call with Ms. P. Beran and
                         Ms. L. Tavenner and CR3, including task list and
                         WIP items, as well as upcoming dates and
                         deadlines, strategy and next steps.
 10/04/20    ELMH        Attend to updated WIP and Task Lists for the         0.30       $315.00
                         litigation in light of calls with Ms. P. Beran and
                         Ms. L. Tavenner on October 5, 2020 (0.30).
 10/05/20    ELMH        Review and comment on updated Task and WIP           1.20      $1,260.00
                         lists (0.30); e-mail correspondences with Foley
                         Team regarding status of various pending items,
                         strategy and proposed next steps (0.40); call with
                         Ms. B. Nelson regarding various requests from
                         Ms. L. Tavenner and Ms. P. Beran, as well as
                         updates from CP3 on certain tasks (0.50).
 10/07/20    ELMH        Attend to WIP and Task lists based upon weekly       1.10      $1,155.00
                         call and requests from client (0.50); conference
                         call with Foley Team regarding pending litigation
                         and strategy (0.60).
 10/07/20    RVI         Telephone conference with Ms. P. Beran and Ms.       1.00       $688.50
                         B. Nelson regarding issues related to

 10/08/20    RVI         Prepare for client update call, including            0.60       $413.10
                         preparation of agenda and materials for client
                         review.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                Document    Page 119 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                         Page 3
 LeClairRyan, PLLC                                                             Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                      November 30, 2020
 Invoice No.: 50127738


 10/08/20    RVI         Confer with Ms. B. Nelson regarding client             0.40      $275.40
                         update call and preparation for the same.
 10/09/20    BJN         Prepare for and participate on telephone               0.80      $612.00
                         conference with client, including update on draft
                         complaint, other related issues, strategic advice
                         going forward.
 10/09/20    ELMH        Prepare for and participate in weekly call with        1.80     $1,890.00
                         clients and Foley Team to discuss



 10/09/20    RVI         Telephone conference with Ms. L. Tavenner,             1.80     $1,239.30
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding



                                                     in connection with
                         matter.
 10/09/20    RVI         Prepare for update call with client, including         0.80      $550.80
                         review of team updates regarding draft Complaint
                         and related legal/factual research, and other
                         related matters.
 10/15/20    RVI         Confer with Ms. B. Nelson regarding weekly             0.30      $206.55
                         client status update call, including status of
                         investigation and draft agenda for same.
 10/16/20    ELMH        Call with Ms. B. Nelson and Mr. R. Virginkar           0.70      $735.00
                         regarding updated TASK and WIP lists, as well as
                         other case administration items.
 10/20/20    ELMH        Attend weekly conference call with Ms. L.              1.10     $1,155.00
                         Tavenner and Ms. P. Beran to discuss

 10/20/20    ELMH        Review of agenda for weekly call with Ms. L.           0.20      $210.00
                         Tavenner and Ms. P. Beran.

                                                                 Task Total:   15.70   $13,812.75
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 120 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                           Page 4
 LeClairRyan, PLLC                                                               Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                        November 30, 2020
 Invoice No.: 50127738


 Court Hearings

 10/28/20    BJN         Telephone conference with Mr. R. Virginkar              0.70       $535.50
                         regarding issues related to needed update for
                         hearing tomorrow (0.30); review, revise and draft
                         update for Ms. E. Morabito for hearing (0.40).
 10/28/20    RVI         Review and revise draft summary for upcoming            0.40       $275.40
                         bankruptcy court hearing.
 10/29/20    BJN         Prepare for and participate in conference               1.30       $994.50
                         regarding preparation for hearing, other related
                         issues (0.40); telephone conference with Ms. E.
                         Morabito regarding needed participation, other
                         related issues (0.30); prepare for and participate in
                         hearing and related follow up regarding same
                         (0.60).
 10/29/20    ELMH        Attend Court hearing on Cash Collateral and to          1.00      $1,050.00
                         provide update to the Court about work being
                         done by Foley on behalf of the Chapter 7 Trustee.
 10/29/20    RVI         Attend telephonic Omnibus Hearing before Judge          1.00       $688.50
                         J. Huennekens, Eastern District of Virginia.
 10/30/20    BJN         Prepare for court hearing, including multiple           2.30      $1,759.50
                         correspondences with Ms. E. Morabito regarding
                         same and preparation (0.80); related conference
                         with Ms. E. Morabito regarding same (0.40);
                         prepare for and participate on hearing (1.10).
 10/30/20    ELMH        Attend continued court hearing on cash collateral.      1.10      $1,155.00
 10/30/20    RVI         Attend continued hearing before Judge J.                1.10       $757.35
                         Huennekens, Eastern District of Virginia,
                         regarding Cash Collateral Motion and related
                         issues.

                                                                  Task Total:    8.90      $7,215.75
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 121 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 5
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 122 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 6
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 123 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 7
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 124 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 8
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 125 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 9
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 126 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 10
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 127 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 11
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 128 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 12
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 129 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 13
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 130 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 14
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 131 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 15
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 132 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 16
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 133 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 17
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 134 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 18
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 135 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 19
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 136 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 20
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 137 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 21
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 138 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 22
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 139 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 23
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 140 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 24
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 141 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 25
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 142 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 26
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 143 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 27
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 144 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 28
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 145 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 29
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 146 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 30
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 147 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 31
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 148 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 32
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 149 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 33
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 150 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 34
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 151 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 35
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                             November 30, 2020
 Invoice No.: 50127738




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 152 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                          Page 36
 LeClairRyan, PLLC                                                               Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                        November 30, 2020
 Invoice No.: 50127738


 Cash Collateral/DIP Financing

 10/01/20    BJN         Review and edit Supplemental Motion for Cash            2.90      $2,218.50
                         Collateral, including research regarding use of
                         cash collateral in the ordinary course, other related
                         issues (1.80); related conference with Mr. R.
                         Virginkar regarding disclosure of confidential
                         information regarding same (0.40); related
                         conference with Ms. E. Morabito regarding same
                         (0.30); detailed correspondence to Ms. E.
                         Morabito regarding issues related to Supplemental
                         Motion, other related issues (0.40).
 10/01/20    ELMH        Initial review and comment to the draft collateral      0.90       $945.00
                         motion prepared by the Chapter 7 Trustee (0.60);
                         call with Ms. B. Nelson regarding same (0.30).
 10/02/20    BJN         Prepare for and conference call with Ms. L.             0.90       $688.50
                         Tavenner, Ms. P. Beran and Ms. E. Morabito
                         regarding issues related to
                                             , other related issues (0.60);
                         review revisions to Supplemental Motion for Cash
                         Collateral and related issues regarding same,
                         including correspondence with Ms. E. Morabito
                         regarding same (0.30).
 10/02/20    ELMH        Review and revise draft Motion to Continue Use          1.60      $1,680.00
                         of Cash Collateral at request of Ms. L. Tavenner
                         (0.60); prepare for and participate in telephone
                         conference with Ms. L. Tavenner, Ms. P. Beran
                         and Ms. B. Nelson regarding
                                                                   and next
                         steps regarding same (0.70); review and comment
                         on proposed final draft of the Cash Collateral
                         Order incorporating comments discussed with
                         client (0.30).
 10/16/20    BJN         Review and analyze ULX's opposition to                  0.40       $306.00
                         Supplemental Cash Collateral Motion (0.30);
                         related correspondence with team regarding same
                         (0.10).
 10/17/20    ELMH        Review and analysis of UnitedLex's Objection to         1.70      $1,785.00
                         the Trustee's Cash Collateral Motion (1.10); e-
                         mail exchanges with Ms. P. Beran and Ms. L.
                         Tavenner regarding
                                                                 (0.60).
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                Desc Main
                                Document    Page 153 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                         Page 37
 LeClairRyan, PLLC                                                              Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                       November 30, 2020
 Invoice No.: 50127738


 10/20/20    ELMH        Attend to arguments in reply to the recent             0.50       $525.00
                         objection filed to the proposed Cash Collateral
                         Order in light of implications of same on litigation
                         pending against UnitedLex and ULXP.
 10/24/20    ELMH        Attend to multiple e-mail correspondences from         0.70       $735.00
                         Ms. L. Tavenner regarding

                                               (0.40); follow up with Mr.
                         R. Virginkar regarding same (0.30).
 10/26/20    BJN         Review and analyze reply in support of                 0.70       $535.50
                         Supplemental Motion for Cash Collateral (0.40);
                         related correspondence and conference with Ms.
                         E. Morabito regarding same (0.30).
 10/27/20    BJN         Participate in conference with Ms. L. Tavenner,        1.40      $1,071.00
                         Ms. P. Beran, Ms. E. Morabito, and Mr. R.
                         Virginkar regarding

                                                     and related issues, and
                         other open issues.
 10/27/20    BJN         Review and revise Supplemental Motion for Cash         2.10      $1,606.50
                         Collateral Motion (0.90); related correspondence
                         and conference with Ms. E. Morabito regarding
                         same (0.20); conference with Ms. P. Beran
                         regarding        (0.30); related correspondence and
                         conference with Ms. E. Morabito regarding same
                         (0.20); further edits to Supplemental Motion for
                         Cash Collateral and related correspondence to Ms.
                         L. Tavenner and Ms. P. Beran regarding
                         (0.50).
 10/27/20    ELMH        Attend to cash collateral hearing arguments            3.90      $4,095.00
                         (1.70); attend to UnitedLex Complaint for filing
                         tonight (1.30); e-mail exchanges with client
                         regarding same (0.40); assist Ms. L. Tavenner
                         with legal research
                                     (0.50).
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34               Desc Main
                                Document    Page 154 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                        Page 38
 LeClairRyan, PLLC                                                             Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                      November 30, 2020
 Invoice No.: 50127738


 10/28/20    ELMH        Assist Ms. L. Tavenner and Ms. P. Beran with           5.40     $5,670.00



                         (2.20); work on outline for oral arguments for
                         hearing tomorrow on cash collateral (1.30); attend
                         to e-mail correspondences with counsel to
                         UnitedLex regarding cash collateral resolution
                         proposals (0.30); multiple calls with Ms. L.
                         Tavenner and Ms. P. Beran regarding
                                                       (0.60); call with Mr.
                         T. Mohan regarding legal research at request of
                         Ms. L. Tavenner (0.50); forward results of
                         research and supporting documents to Ms. L.
                         Tavenner and Ms. P. Beran (0.50).
 10/28/20    RVI         Confer with Ms. E. Morabito regarding issues           0.60      $413.10
                         related to upcoming bankruptcy court hearing,
                         including issues related to Cash Collateral Motion
                         and adversary Complaint.
 10/28/20    TCM         Research regarding cash collateral issues (2.60);      3.40     $1,683.00
                         draft summary regarding same (0.80).
 10/29/20    ELMH        Prepare for contested Cash Collateral Hearing to       1.10     $1,155.00
                         assist the Chapter 7 Trustee as discussed with the
                         client (0.80); e-mail correspondences with Ms. L.
                         Tavenner and Ms. P. Beran regarding         (0.30).
 10/29/20    ELMH        Review and respond to e-mail correspondences           0.30      $315.00
                         from Ms. P. Beran regarding

 10/29/20    ELMH        Call with Ms. L. Tavenner and Ms. P. Beran             1.30     $1,365.00

                         (0.80); call with Mr. R. Virginkar and Ms. B.
                         Nelson to discuss case administration matters in
                         light of rulings from the Court (0.50).
 10/30/20    ELMH        Conference call with client and Foley Team             1.20     $1,260.00
                         regarding
                                                  (1.20).

                                                                Task Total:    31.00   $28,052.10
Case 19-34574-KRH               Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                                  Desc Main
                                      Document    Page 155 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                                            Page 39
 LeClairRyan, PLLC                                                                                 Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                                          November 30, 2020
 Invoice No.: 50127738


 Expenses Incurred

 Description                                                                                                       Amount

 Litigation Services - Hosting                                                                                   $6,900.00


   Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                   internal costs with respect to those services and expenses.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34            Desc Main
                                Document    Page 156 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                     Page 40
 LeClairRyan, PLLC                                                          Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                   November 30, 2020
 Invoice No.: 50127738



 Expense Detail




 Litigation Services - Hosting

 Date        Initials    Description                                                   Amount
 10/31/20    ELMH        Litigation Services - Hosting.                               $6,900.00

                                                                Subtotal:
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 157 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                        Page 2
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                      December 16, 2020
 Invoice No.: 50139592



 Professional Services Detail

 Case Administration/Miscellaneous Matters

 11/02/20    ELMH        Call with Mr. R. Virginkar and Ms. B. Nelson         0.90       $945.00
                         regarding agenda and other case administration
                         matters to discuss on today's call with Ms. L.
                         Tavenner and Ms. P. Beran (0.60); review of
                         updated Task and WIP lists (0.30).
 11/03/20    ELMH        Telephone conference with Ms. L Tavenner, Ms.        1.00      $1,050.00
                         P. Beran, Ms. B. Nelson, and Mr. R. Virginkar
                         regarding

 11/03/20    RVI         Telephone conference with Ms. L. Tavenner,           1.00       $688.50
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding

                                                                        and
                         related matters.
 11/05/20    RVI         Prepare for weekly client update meeting,            0.30       $206.55
                         including review of draft and final work product
                         for client review, preparation of agenda and other
                         tasks related to client update.
 11/06/20    BJN         Telephone conference with Ms. E. Morabito            0.40       $306.00
                         regarding WIP, updated task list, and other follow
                         up items from weekly call with client.
 11/06/20    BJN         Prepare for and participate in weekly update call    1.20       $918.00
                         with Ms. L. Tavenner, Ms. P. Beran, Mr. R.
                         Virginkar, and Ms. E. Morabito regarding

 11/06/20    ELMH        Prepare for and participate in weekly call with      1.60      $1,680.00
                         Ms. B. Nelson, Mr. R. Virginkar, Ms. L. Tavenner
                         and Ms. P. Beran regarding

                         (1.20); follow up call with Ms. B. Nelson
                         regarding follow-up items and updated Task and
                         WIP lists based upon call with client (0.40).
 11/08/20    ELMH        Call with Mr. R. Virginkar and Ms. B. Nelson         0.80       $840.00
                         regarding LeClairRyan Work Plan and assignment
                         to discuss with Team based upon call with client
                         on November 6, 2020.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                 Desc Main
                                Document    Page 158 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                           Page 3
 LeClairRyan, PLLC                                                               Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                         December 16, 2020
 Invoice No.: 50139592


 11/12/20    BJN         Correspondence with Mr. R. Virginkar regarding          0.40       $306.00
                         issues related to agenda for upcoming call, status
                         of issues.
 11/12/20    RVI         Confer with Ms. B. Nelson regarding preparation         0.30       $206.55
                         for weekly client update call, including draft
                         agenda and other follow-up for discussion with
                         client.
 11/12/20    RVI         Draft agenda for weekly client update call and          0.40       $275.40
                         other preparation for weekly client update call.
 11/13/20    BJN         Participate in weekly telephone conference with         1.30       $994.50
                         Ms. E. Morabito, Mr. R. Virginkar, Ms. P. Beran,
                         and Ms. L. Tavenner regarding

 11/13/20    BJN         Follow up call with Ms. E. Morabito regarding           0.30       $229.50
                         issues related to strategy and next steps in light of
                         discussion with client.
 11/13/20    ELMH        Prepare for and participate in weekly call with         1.70      $1,785.00
                         Ms. L. Tavenner, Ms. P. Beran, and Ms. B.
                         Nelson to discuss


                                             (1.40); follow up call with
                         Foley Team regarding strategy and next steps in
                         light of discussion with client (0.30).
 11/13/20    RVI         Telephone conference with Ms. L. Tavenner,              1.00       $688.50
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding




 11/19/20    BJN         Conference with Ms. E. Morabito and Mr. R.              0.30       $229.50
                         Virginkar regarding issues related to agenda.
 11/19/20    ELMH        Attend to agenda for weekly call with Ms. L.            0.70       $735.00
                         Tavenner and Ms. P. Beran on November 20,
                         2020 (0.30); call with Ms. B. Nelson and Mr. R.
                         Virginkar regarding same (0.40).
 11/19/20    RVI         Confer with Ms. B. Nelson regarding preparation         0.60       $413.10
                         for client update call, including status of
                         outstanding assignments and next steps with
                         respect to the ongoing investigation and adversary
                         proceedings.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                Desc Main
                                Document    Page 159 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                          Page 4
 LeClairRyan, PLLC                                                              Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                        December 16, 2020
 Invoice No.: 50139592


 11/19/20    RVI         Tasks related to preparation for weekly client case     0.60      $413.10
                         update, including drafting agenda and finalizing
                         work product for client regarding investigation
                         and adversary proceedings.
 11/20/20    ELMH        Prepare for and participate in weekly call with         1.70     $1,785.00
                         Foley Team, Ms. L. Tavenner and Ms. P. Beran to
                         discuss
                                                  and proposed next steps
                         (1.40); update WIP and Task lists based upon call
                         with Ms. L. Tavenner and Ms. P. Beran (0.30).
 11/20/20    RVI         Telephone conference with Ms. P. Beran                  0.50      $344.25
                         regarding



 11/20/20    RVI         Telephone conference with Ms. L. Tavenner,              1.10      $757.35
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding




 11/30/20    BJN         Prepare for and participate in conference with          1.30      $994.50
                         client regarding strategy, updates, other related
                         issues.
 11/30/20    ELMH        Prepare for and participate in telephone                1.70     $1,785.00
                         conference with Ms. L. Tavenner and Ms. P.
                         Beran regarding weekly updates
                                                                  (1.30);
                         post-follow up call with Foley Team to discuss
                         revised WIP and task lists in light of instructions
                         from Ms. L. Tavenner (0.40).
 11/30/20    RVI         Telephone conference with Ms. L. Tavenner,              1.20      $826.20
                         Trustee, Ms. P. Beran, counsel to Trustee, and Ms.
                         E. Morabito and Ms. B. Nelson, regarding



                                                             and other
                         matters related to litigation and bankruptcy
                         investigation.

                                                                  Task Total:   22.30   $19,402.50
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 160 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 5
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 161 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 6
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 162 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 7
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 163 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 8
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 164 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                Page 9
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 165 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 10
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 166 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 11
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 167 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 12
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 168 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 13
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 169 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 14
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 170 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 15
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 171 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 16
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 172 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 17
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 173 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 18
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 174 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 19
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592




                                       Redacted
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34              Desc Main
                                Document    Page 175 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                       Page 20
 LeClairRyan, PLLC                                                            Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                      December 16, 2020
 Invoice No.: 50139592




 Fee Application

 11/09/20    JCH         Prepare draft of Foley's Third Interim Fee           1.50       $310.50
                         Application.

                                                                Task Total:   1.50       $310.50

 Insurance

 11/10/20    BJN         Correspondence with Mr. E. Lenz regarding            0.10        $76.50
                         needed insurance advice.
 11/12/20    BJN         Prepare for and conference with Mr. E. Lenz          0.30       $229.50
                         regarding insurance reporting, other issues.
 11/12/20    BJN         Conference with Ms. E. Morabito regarding            0.70       $535.50
                         summary of discussion with Mr. E. Lenz, next
                         steps.
 11/12/20    ELMH        Call with Ms. B. Nelson regarding summary of         0.70       $735.00
                         discussions with Mr. E. Lenz regarding the open
                         insurance questions (0.30); advise Ms. B. Nelson
                         regarding next steps regarding insurance and
                         follow up items regarding claims (0.40).
 11/12/20    RVI         Confer with Ms. B. Nelson regarding follow-up        0.30       $206.55
                         related to insurance coverage issues and other
                         matters related to investigation and adversary
                         proceedings.
Case 19-34574-KRH               Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34                                  Desc Main
                                      Document    Page 176 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of                                            Page 21
 LeClairRyan, PLLC                                                                                 Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                                                           December 16, 2020
 Invoice No.: 50139592


 11/12/20      RVI            Confer with Ms. B. Nelson and Mr. E. Lenz                             0.30            $206.55
                              regarding issues related to
                                                           and other issues
                              related to following-up on insurance coverage
                              matters.

                                                                             Task Total:            2.40         $1,989.60




 Expenses Incurred

 Description                                                                                                      Amount
 Litigation Services - Hosting                                                                                   $6,900.00
 Expenses Incurred Total                                                                                         $6,900.00

   Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                   internal costs with respect to those services and expenses.
Case 19-34574-KRH         Doc 736 Filed 01/07/21 Entered 01/07/21 18:00:34      Desc Main
                                Document    Page 177 of 177
 Tavenner, Lynn L., in her official capacity as Chapter 7 Estate of               Page 22
 LeClairRyan, PLLC                                                    Foley & Lardner LLP
 Our Ref. No.: 124772-0101                                              December 16, 2020
 Invoice No.: 50139592



 Expense Detail

 Litigation Services - Hosting

 Date        Initials    Description                                             Amount
 11/30/20    ELMH        Litigation Services - Hosting.                         $6,900.00
